Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 04, 2022

The Court of Appeals hereby passes the following order:

A22A0690. RECO COUSINS v. TERRY LANGLEY et al.

      Reco Cousins filed this pro se civil action against Terry Langley and other
defendants, asserting that he was mistreated while being held in the Carroll County
Jail. Cousins was incarcerated at Riverbend Correctional Facility when he filed the
action. The trial court dismissed the action, and Cousins filed this direct appeal.1 We
lack jurisdiction.
      Under the Prison Litigation Reform Act of 1996, an appeal in a civil action
filed by a prisoner must be initiated by filing an application for discretionary review.
See OCGA § 42-12-8, cross-referencing OCGA § 5-6-35; Brock v. Hardman, 303 Ga.
729, 731 (2) (814 SE2d 736) (2018). “Compliance with the discretionary appeals
procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257,
257 (471 SE2d 60) (1996). Because Cousins was incarcerated when he filed this civil
action, his failure to comply with the discretionary appeals procedure deprives us of




      1
          In the notice of appeal, Cousins gave Riverbend as his address.
jurisdiction over this direct appeal, which is hereby DISMISSED. See Brock, 303 Ga.
at 731 (2).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/04/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.